I am of the opinion that the motion to remand the proceeding for the taking of further evidence in view of the affidavits and showing made by petitioner should be granted. It is true that the showing which he claims that he is able to make, and which, without very great reason he failed to make, when the cause was properly before the local administrative committee and before the board of governors, may fail and result in a recommendation similar in effect to the one now before this court, nevertheless, it would remove all claims of petitioner that he was, for any reason, denied full opportunity to present his defense. If the charges are true as found, and as the record now stands, there is ample evidence to sustain the recommendation of the board of bar governors, petitioner was not harshly or unjustly dealt with. If the evidence which he proposes to present does not support his claim, he surely will not have improved his situation. That contingency is a matter for his determination. Solely to the end that this court may have for review all of the material facts bearing upon the charges preferred against the petitioner I vote for granting the petition to remand the cause for further proceedings.
Rehearing denied.
Langdon, J., dissented.